          Case 5:19-cv-00906-JFL Document 11 Filed 12/03/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

LEONARD KRAMLICH, individually and on     :
behalf of those similarly situated,       :
                                          :
                  Plaintiff,              :
            v.                            :                          No. 5:19-cv-0906
                                          :
CHARLES R. BLOSENSKI DISPOSAL              :
COMPANY, LLC,                             :
                                           :
                  Defendant.               :
__________________________________________

                                            ORDER

       AND NOW, this 3rd day of December, 2019, in this action brought under the Fair Labor

Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”), upon consideration of (1) the parties’ Joint

Motion for Approval of the Settlement Agreement, see ECF Nos. 9 & 9-1, and (2) the proposed

Settlement Agreement and Release, see ECF No. 9-3, the Court finds that the Settlement

Agreement, including the attorneys’ fees and costs to be paid thereunder, constitutes (i) a fair and

reasonable resolution (ii) of a bona fide dispute under the FLSA that (iii) does not frustrate

implementation of the FLSA in the workplace. 1 Accordingly, IT IS ORDERED as follows:



1
        Although the Third Circuit has not definitively addressed the issue, “numerous courts
have held that approval from the Department of Labor or a federal court is required for the
release of FLSA claims.” Chaidez v. Hemphill, No. CV 18-1837, 2019 WL 6050714, at *9 (E.D.
Pa. Nov. 15, 2019). District courts in the Third Circuit reviewing FLSA settlement agreements
have referred to the factors set forth in Lynn’s Food Stores Inc. v. United States, 679 F.2d 1350
(11th Cir. 1982). Under these factors, a court may approve a settlement agreement when it finds
the agreement resolves a “bona fide dispute,” and where the resolution of the dispute is fair and
reasonable—i.e., when it “is fair and reasonable to the plaintiff-employee” and does not
“impermissibly frustrate[ ] the implementation of the FLSA in the workplace.” In re Chickie’s &
Pete's Wage & Hour Litig., No. CIV.A. 12-6820, 2014 WL 911718, at *2 (E.D. Pa. Mar. 7,
2014) (citing Lynn’s Food Stores Inc., 679 F.2d at 1354 and quoting Dino v. Pennsylvania, No.
08-1493, 2013 WL 4041681, at *3 (M.D. Pa. Aug. 8, 2013)). For the reasons set forth in the
                                                  1
                                               112619
            Case 5:19-cv-00906-JFL Document 11 Filed 12/03/19 Page 2 of 2




       1.      The Joint Motion for Approval of the Settlement Agreement, see ECF No. 9-1, is

GRANTED and the Settlement Agreement is APPROVED.

       2.      This action is DISMISSED WITH PREJUDICE.

       3.      The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr._____________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




parties’ memorandum of law in support of their motion, see ECF No. 9-1, the Court finds the
relatively straight-forward Settlement Agreement satisfies these factors.
                                               2
                                            112619
